[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                           FILED
                              ________________________                U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                             May 23, 2007
                                     No. 06-15830                        THOMAS K. KAHN
                               ________________________                      CLERK

                         D. C. Docket No. 01-00137-CV-1-DHB

MINNIE L. SMITH,


                                                                          Plaintiff-Appellant,

                                            versus

OLIN CORPORATION,
d/b/a Olin Chemicals

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________

                                       (May 23, 2007)

Before PRYOR, KRAVITCH and ALARCON,* Circuit Judges.

PER CURIAM:



       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
         After careful consideration of the record and the written and oral arguments

of the parties, we conclude that summary judgment was properly granted in favor

of Olin Corporation. We affirm based on the well-reasoned opinion of the district

court.

         AFFIRMED.




                                            2